DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed on 3/7/2021. It is noted that in the amendment, applicant has made changes to the abstract, the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a set of six sheets of figures 1a, 1b and 2-6;
B) Regarding to the specification, applicant has made changes to the specification by addition some languages into and deletion some language from the application with respect to the substitute specification as filed on 12/17/18. 
C) Regarding to the claims, applicant has amended claims 1-2 and 4-6 and canceled claims 3 and 10. There is not any claim being added into the application. As amended, the pending claims are claims 1-2, 4-9 and 11 which claims are examined in the present office action. 
Response to Arguments
3.	The amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 3/7/21 and applicant's arguments provided in the mentioned amendment, pages 24-26, have been fully considered and yielded the following conclusions.

B) Regarding to the objection to the specification as set forth in the office action of 10/7/2020, the amendment to the specification as filed in the amendment of 3/7/2021 and applicant’s arguments as provided in the mentioned amendment, page 25, have been fully considered but they are not persuasive and the objections to the specification made in the mentioned office action is repeated in the present office action.
The amendments to the specification as provided in the amendment of 3/7/2021 does not comply with the requirement of 37 CFR 1.124 because applicant has underlined new paragraphs [0014]-[0022] which are newly-added into the specification. Applicant is respectfully invited to review the Notice of Non-compliant mailed to applicant on 2/23/2021, section 1(C). Thus, the requested changes to the specification as provided in the amendment of 3/7/2021 have NOT been entered.
It is suggested that applicant should submitted a) a marked-up copy of the specification filed on 12/27/18 which marked-up copy shows the changes to the specification; b) a clean/substitute specification which contains all changes to the specification which clean/substitute specification does not contain any marked-up changes and c) a statement that the clean/substitute specification does not contain any new matter.
C) Regarding to the objection to claims 1 and 10 as set forth in the office action of 10/7/2020, the amendment to the claims as filed in the amendment of 3/7/2021 and 
The amendments to claim 1 raise new objection to the claim as provided in the present office action.
D) Regarding to the rejection of claims 6-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/7/2020, the amendment to the claims as filed in the amendment of 3/7/2021 and applicant’s arguments as provided in the mentioned amendment, page 25, have been fully considered. 
However, the amendments to the claim 6 raise new problems of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the present office action.
E) Regarding to the rejection of claims 1, 3-7 and 10-11, now applied to claims 1, 4-7 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10 and 13 of copending Application No. 16/342,387 in view of  Singer et al (WO 2015/071363), and the rejection of claims 1, 3-9 and 10-11, now applied to claims 1, 4-9 and 11, on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of copending Application No. 16/482,827, hereafter, App. ‘827, in view of  Huang et al (WO 2016/054474) as set forth in the office action of 10/7/2020, the amendment to the claims as filed in the amendment of 3/7/2021, applicant’s arguments as provided in the mentioned amendment, page 25, and the Terminal Disclaimer submitted by applicant on 2/8/2021 have been fully considered but not sufficient to overcome the rejections because the Terminal Disclaimer has NOT been approved by the Office.

F) Regarding to the rejection of claims 1, 3-9 and 11 under 35 U.S.C. 103 as being unpatentable over Huang et al (WO 2016/054474) in view of Singer et al (WO 2015/071363), and the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Huang et al in view of Singer et al as applied to claim 1 above, and further in view of Glasenapp (DE 10 2010 039 746) as set forth in the office action of 10/7/2020, the amendment to the claims as filed in the amendment of 3/7/2021 and applicant’s arguments as provided in the mentioned amendment, pages 25-26, have been fully considered but are persuasive. Thus, the rejections of claims 1-9 and 11 over the arts of Huang et al (WO 2016/054474), Singer et al (WO 2015/071363) and Glasenapp (DE 10 2010 039 746) are now withdrawn.
Drawings
4.         The six replacement sheets contain figures 1a, 1b and 2-6 were received on 3/7/2021. As a result of the changes to the drawings, the application now contains a total of six sheets of figures 1a, 1b and 2-6 which includes six replacement sheets contained figures 1a, 1b and 2-6 as filed on 3/7/2021 and not any sheet as originally filed on 12/27/18.  The mentioned six sheets of figs. 1a, 1b and 2-6 are now approved by the examiner.
Specification
5.       The Summary of the invention is objected to because of the following reasons; First, it refers to the claim, see paragraph [0014], and Second, it contains numerous details of the invention. The summary longs from paragraphs [0013]-[0045]. Applicant needs to provide a brief technical description of the invention in the Summary and moves detailed description of the invention to the section of “Detailed Description of the Embodiments”; Second, disclosure is objected to because of the following informalities: a) The specification refers to the claims, see paragraphs [0002] and [0014]; c) Paragraph [0003], it is unclear about the appearance of the “=” in the paragraph, see the paragraph on last two lines. There are some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification.  Appropriate correction is required.
Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a separation layer system” as recited in claim 1, line 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Objections
9.       Claim 1 is objected to because of the following informalities.  The following objections and corrections are suggested to applicant.
a) The feature thereof “a plane normal to the specimen plane” (line 10) should be changed to --the plane normal to the specimen plane--. Applicant should note that “a plane normal to the specimen plane” is recited in the claim on line 5;
b)  “the passage” (lines 18-19) lacks a proper antecedent basis. Should the term “the” in each of the mentioned features be changed to --a--? Applicant should note that the mentioned objection and correction was made in the office action of 10/7/2020; however, applicant has not amended or provided any argument(s) to overcome the objection; and
c) the terms thereof “in 
Claim Rejections - 35 USC § 112
10.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.       Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
a) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the illumination correction … are arranged to be adjustable and adaptive correction elements” (lines 1-3) is indefinite. What does applicant mean by the mentioned feature? What is “adaptive correction elements” does applicant imply here?
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
12.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.       Claims 1, 4-7 and 11, as best as understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10 and 13 of copending Application No. 16/342,387 in view of  Singer et al (WO 2015/071363, submitted by applicant).
All features of an arrangement for microscopy as recited in present claims 1, 4-7 and 11 are readable from the features of claims 1-2, 6-7, 9-10 and 13 of the copending application No. .
This is a provisional nonstatutory double patenting rejection.
14.       Claims 1, 4-9 and 11, as best as understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of copending Application No. 16/482,827, hereafter, App. ‘827, in view of  Huang et al (WO 2016/054474, submitted by applicant).
All features of an arrangement for microscopy as recited in present claims 1, 4-9 and 11 are readable from the features of claims 1-3 and 5-6 of the copending application App. ‘827, except the features related to correction elements disposed on the illumination beam path and on the detection beam path. However, the use of a correction element in each of an illumination beam path and a detection beam path is disclosed in the art as can be seen in the microscopy system provided by Huang et al, see Huang et al in pages 13-15 and figs. 10-11, for .
This is a provisional nonstatutory double patenting rejection.
15.       Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10 and 13 of copending Application No. 16/342,387 in view of  Singer et al (WO 2015/071363, submitted by applicant) and further in view of Glasenapp (DE 10 2010 039 746, submitted by applicant).
It is noted that while the combined product as provided in claims 1-2, 6-7, 9-10 and 13 of the App. ‘387 and Singer et al does not disclose that the correction element in each beam path is disposed in a pupil location of the objective (108 or 110). However, the arrangement of a correction element in a pupil of an objective is known to one skilled in the art as can be seen in the microscope provided by Glasenapp, see the English abstract. It is also noted that a rearrangement parts of a device/apparatus involves only routine skill in the art. In re Japikse, 86 
16.       Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9-10 and 13 of copending Application No. 16/342,387 in view of  Singer et al (WO 2015/071363, submitted by applicant) and further in view of Glasenapp (DE 10 2010 039 746, submitted by applicant).
It is noted that while the combined product as provided in claims 1-3 and 5-6 of the copending application App. ‘827 and Huang et al does not disclose that the correction element in each beam path is disposed in a pupil location of the objective. However, the arrangement of a correction element in a pupil of an objective is known to one skilled in the art as can be seen in the microscope provided by Glasenapp, see the English abstract. It is also noted that a rearrangement parts of a device/apparatus involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided in claims 1-2, 6-7, 9-10 and 13 of the App. ‘387 and Singer et al by rearranging the correction elements at the pupil location of the objectives as suggested by Glasenapp for the purpose of obtaining a product with better optical performance.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q. NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872